NRS 34.170; NRS 34.330. Accordingly, we deny the petition. See NRAP
                21(b).
                           It is so ORDERED.



                                      Saitta



                Gibbons                                  Pickering


                cc: Hon. Douglas Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) I947A